                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,

      v.                                               Case No. 16-CR-21

SAMY HAMZEH,

                  Defendant.
______________________________________________________________________________

        GOVERNMENT RESPONSE TO DEFENDANT’S OBJECTIONS TO
         THE MAGISTRATE JUDGE’S DISCOVERY AND CIPA ORDERS
_____________________________________________________________________________

      Samy Hamzeh received as discovery audio and video recordings of himself

buying two fully-automatic machine guns and a silencer, in a parking lot, from men he

thought were arms dealers. The arms dealers confirm the guns are fully automatic,

Hamzeh says he likes the one with the silencer attached best, then he negotiates the price

of the weapons. Hamzeh also received recordings of himself touring the Humphrey

Scottish Rite Masonic Center and discussing the order in which he would shoot people

there and how important it will be to have a silencer when he does so. And Hamzeh

received in discovery hundreds of hours of recordings of his own statements in the

months before he bought the weapons evincing his wish to acquire weapons so that he

could hurt people.

      Hamzeh is, in the government’s view, a very dangerous person. He has been

charged with a serious offense with highly disturbing relevant conduct. The undersigned


                                            1

     Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 1 of 12 Document 228
have been single-mindedly dedicated to producing everything the government possibly

can to Hamzeh in order to put discovery disputes to bed and allow this case to proceed

to trial.

        The Magistrate Judge presided over years of discovery litigation and multiple

rounds of discovery motions by the defendant. See, e.g., May 9, 2017 Discovery Order

(Dkt. 41) (Denying Hamzeh discovery motion); March 8, 2018 Discovery Order (Dkt. 107)

(Granting Hamzeh discovery motion in part and denying in part) (affirmed over Hamzeh

Objections at Dkt. 117) (April 23, 2018)); July 25, 2018 Discovery Order (Dkt. 150)

(Granting Hamzeh Discovery motions at Dkt. 135 and Dkt. 144 “to the extent . . . they are

not moot”); March 25, 2019 Discovery Order (Dkt. 219) (Dismissing as moot Hamzeh’s

Motion to Supplement Record Regarding Second Brady Motion, Hamzeh’s Third Motion

to Compel Brady and Rule 16 Material, Hamzeh’s Fourth Motion to Compel Brady and

Rule 16 Material, Hamzeh’s Motion for Pretrial Notice of Government’s Intent to Present

Certain Evidence at Trial, Hamzeh’s Fifth Motion to Compel Brady and Rule 16 Material,

and granting in part and denying in part Hamzeh’s Superseding Discovery Motion). In

the March 25, 2019 Order On Defendant’s Discovery Motions (“Judge Duffin 2019

Order”), which is thorough, well-reasoned, and does not reflect clear error, Judge Duffin

resolved every outstanding discovery issue. Hamzeh appeals.

        When rejecting Hamzeh’s very similar objection to Magistrate Judge Duffin’s

April 2018 discovery order, this Court stated that

        Nowhere in his nine-page appeal does the defendant acknowledge that this
        court applies . . . a clearly erroneous standard of review to Judge Duffin’s
        decision on a non-dispositive order. The appeal reads as if the defendant is
                                             2

      Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 2 of 12 Document 228
       asking this court to undertake a de novo review of Judge Duffin’s decision,
       despite the fact that the de novo standard applies to a district court’s review
       of a dispositive ruling. Hall, 469 F.3d at 594-595. The defendant has not
       identified any clear error on Judge Duffin’s part.

Order Overruling Defendant’s Objections to Judge Duffin’s Order For Release Of Brady

Materials (June 8, 2018) (“Judge Pepper 2018 Order”) at 9.

       So too here. Nowhere in Hamzeh’s 30-page appeal does he acknowledge that this

Court applies a clearly erroneous standard of review to Judge Duffin’s Order. See

Hamzeh’s Consolidated Objections to Magistrate Judge’s Discovery and CIPA Orders

(“Hamzeh 2019 Objections”). And once again, Hamzeh’s appeal reads as if he is asking

this Court to undertake a de novo review of every discovery issue raised below. This

Court should decline to do so.

       Hamzeh’s discovery motions are based on three general misapprehensions of law

that have led to the substantial discovery litigation outlined above. First, he believes the

government must respond to interrogatories about the investigation and allow him to

search the government’s files, cf. Judge Pepper 2018 Order at 13-14 (“Judge Duffin denied

[Hamzeh’s discovery] request, correctly noting that the defendant did not have a

constitutional right ‘to his own search of the government’s files.’) (citation omitted).

Second, he believes that the government must create discovery materials that do not

presently exist, and it must do so based on Hamzeh’s speculation regarding the

possibility those creations could help him. And third, Hamzeh mistakenly asserts that the

absence of inculpatory evidence is itself exculpatory Brady material.




                                             3

     Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 3 of 12 Document 228
         Ultimately, Magistrate Judge Duffin was thorough and reasonable; his rulings

were not clearly erroneous or contrary to law; and this Court should deny Hamzeh’s

request to, functionally, re-open discovery. See generally Hassebrock v. Bernhoft, 815 F.3d

334, 340 (7th Cir. 2016) (“When, as in this case, the district judge rules on a discovery

matter based on an appeal from a magistrate judge’s decision, the judge’s discretion is

constrained: A district judge may reverse a magistrate judge’s discovery ruling only

when it is ‘clearly erroneous or contrary to law.’”) (citing 28 U.S.C. § 636(b)(1)(A)).

         In this filing, the government responds to each Hamzeh discovery objection that

does not implicate the Classified Information Procedures Act (“CIPA”). The

government’s classified Response addressing Hamzeh’s Objections to the Magistrate

Judge’s CIPA orders has been filed contemporaneously to this filing pursuant to CIPA’s

procedural requirements.


   I.       Discovery Order

   A. Text Messages and Emails (Hamzeh’s A.2 and A.3)

         The government redacted text messages as sparingly as possible. As the

Magistrate Judge found, “the court finds accurate the government’s representation that

the redactions [to text messages] were minimal. In fact, Hamzeh concedes as much.”

Judge Duffin 2019 Order at 3 (citing ECF No. 209 at 3). And, before the Magistrate Judge,

Hamzeh did not (1) identify a single text message that should have been unredacted or

(2) provide a basis for believing any redaction was inappropriate. As the Court below put

it, “Hamzeh has failed in his burden to make the requisite prima facie showing of

                                              4

        Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 4 of 12 Document 228
materiality. As the government points out, he has not identified which redactions he

believes were improper and his basis for that belief. He offers only speculation . . . . Such

bald conjecture is insufficient.” Id. at 5. It was not clear error for the Magistrate Judge to

find that Hamzeh had not made the requisite showing that any text message should be

unredacted, because Hamzeh stated no specific basis for his redaction-removal requests.

       Before this Court, and for the first time, Hamzeh now identifies the reasons he

believes four particular redactions could be improper. At the threshold, discovery

matters were to be heard in the first instance by the magistrate judge in this case, and

Hamzeh has waived these arguments. Cf. Geitz v. Lane, 946 F.2d 897 (7th Cir. 1991)

(finding that an appellant “did not raise this argument before the magistrate judge, and

therefore waives review of it here”) (citation omitted); Riggins v. Walter, 279 F.3d 422, 430

(7th Cir. 1995) (finding waiver because an appellant “failed to properly raise these claims

before the magistrate judge”). His blanket objection to every redaction without specifying

any grounds for any unredaction does not preserve his current objections.

       As for the texts themselves: The text message described by Hamzeh as “the text in

Exhibit A on January 13, 2016, at 18:37 between Mike and the agent” includes third party

information and is irrelevant to Hamzeh. The text described by Hamzeh as “a January 13,

2016, text at 18:34 between CHS2 (Mike) and an agent” does not, contrary to Hamzeh’s

conjecture, contain the “name [of] a potential witness who may have important

information that the defense needs to follow up on,” Hamzeh 2019 Objections at 2.

Instead it is entirely unrelated to this case. The final two text messages, “from Exhibit B

on November 11, 2015, at 17:11 between agents 1 and 5” and “from Exhibit B on January

                                              5

     Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 5 of 12 Document 228
25 at 13:58 between Agent 1 and Agent 22,” both include sensitive law enforcement

tradecraft that is not material to the defense.

       As to emails, it continues to be true that the government has produced the

responsive emails in its possession. The government is, of course, aware of its obligations

under Brady, Giglio, Federal Rule of Criminal Procedure 16, the Jencks Act, and this

Court’s and the Magistrate Judge’s orders. It has sought in earnest to comply with, and

wherever possible exceed, those obligations.

       The Magistrate Judge’s ruling regarding texts and emails was not clearly

erroneous.

   B. Informants (Hamzeh’s A.4)

       Hamzeh’s remaining discovery objections, which are primarily related to

informants, should also be overruled. The government has produced everything it can,

and Hamzeh’s remaining informant requests are based exclusively on speculation. There

was no clear error here.

       An illustrative example is Hamzeh’s argument that “negative information about

the FBI’s perception of an informant’s character or false statements by an informant

during the vetting process must be produced under Brady.” Hamzeh 2019 Objections at

12 (citing United States v. Brumel-Alvarez, 991 F.2d 1452, 1463-64 (9th Cir. 1992) (finding

reversible error not to disclose government memo written to government agent “highly

critical” of key government informant)). Fair enough. But it is pure speculation, with no

cited factual basis, that such negative information actually exists. Magistrate Judge Duffin

did not commit clear error in refusing to rule based on that speculation. Cf. Judge Pepper

                                              6

     Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 6 of 12 Document 228
June 2018 Order at 17 (“Speculation that the informant ‘must have’ solicited agent input,

or that the Bureau ‘should have’ information about how the defendant formulated a plan

to attack the Masonic Temple, is just that—speculation. The statement that information

showing the FBI came up with the Masonic Temple plan would be exculpatory is true as

far as it goes, but it assumes that such evidence exists and that the government

deliberately is withholding that information.”).

       As to informant instructions and admonishments, the government and defense

have corresponded repeatedly on this topic. Hamzeh argues that the government must

answer his questions with new reports and thereby produce presently nonexistent

discovery materials. The government attempted to work through this issue in good faith

with Hamzeh, and, in the spirit of putting these discovery issues to bed, even produced

a report regarding Special Agent Adkins’s reminder to an informant to record his

conversations with Hamzeh whenever possible. But the government need not create

reports to answer every one of Hamzeh’s questions. See generally Judge Duffin 2019 Order

at 9 (“The government aptly equates Hamzeh’s demands to civil interrogatories. But

there is no analog in the Criminal Rules to Fed. R. Civ. P. 33.”).

       The government has produced every document it can regarding instructions given

to an informant. It has no obligation to create anything for production to Hamzeh, and

Hamzeh has stated no basis and cited no authority for the proposition that he is entitled

to anything beyond what he has received. At trial, the defense may endeavor to question

the government’s witnesses regarding informant handling. There is no evidence that the

government has not complied with Brady or Giglio requirements.

                                             7

     Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 7 of 12 Document 228
       As the Magistrate Judge put it, “Hamzeh insists that, by refusing to create

documents responsive to his inquiry, the “government[] [is] misunderstanding . . . its

obligations under Rule 16 and Brady.” Judge Duffin 2019 Order. And as the Magistrate

Judge then made clear, “the court agrees that underlying this dispute is a

misunderstanding as to the government’s obligations under Rule 16 and Brady. But it is

Hamzeh, not the government, that misunderstands those obligations.” Id.

       Hamzeh now cites cases in which the government was aware of exculpatory

information and failed to disclose it. How exactly those cases are related to this one is

unclear. The government simply has not withheld exculpatory information in this case.

       Hamzeh’s central request for the creation of documents is focused on FBI

“instructions” to informants. But those instructions, such as they are, are not exculpatory.

Hamzeh argues the government has withheld from Hamzeh numerous “instructions” it

gave informants, but that is misleading. It collapses everyday “instructions” like “give

me a call after you meet with Hamzeh” or “be safe” or “keep up the good work” (every

one of which could not possibly have been memorialized verbatim) in with the formal,

written instructions that the FBI gives informants with rules they should follow (and

which actually exist in corporeal form and were produced to Hamzeh in discovery). This

creates a fairly confusing discovery demand that is totally remote from Brady.

       The Magistrate Judge, nonetheless, waded through these requests and did not

commit clear error when doing so. If Hamzeh serves civil interrogatories on the

government, and in the spirit of over-disclosure the government creates a report in good

faith to answer one of them, that does not give Hamzeh a right to have every other one

                                             8

     Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 8 of 12 Document 228
of his interrogatories answered by having the FBI create more and more reports. Indeed,

that is particularly true in this case, where Hamzeh’s discovery requests have been

extensive, continuous, and detached from the Federal Rules of Criminal Procedure or

governing case law.

       Similarly, in support of Hamzeh’s claim that he is entitled to have reports created

regarding everything an informant “hoped” for, Hamzeh argues that “the issue isn’t

limited to whether benefits in fact were received, but extends to whether benefits were

requested, expected, or hoped for.” Hamzeh 2019 Objections at 6. And, relatedly,

Hamzeh asserts that any “help” the informants received implicates Brady, and that “help

would also include requests.” Id. at 7. But Hamzeh’s speculative claim that unrealized

hopes and requests would constitute Brady material, are totally unsupported, logically or

in the case law. Hamzeh has certainly not shown that Magistrate Judge Duffin committed

clear error.

       Hamzeh also repeatedly asserts that “the Magistrate ordered the government to

produce the [listed] information” and then asks this Court to find that the Magistrate

Judge erred when he found that the government had not violated the Magistrate Judge’s

own order. Hamzeh 2019 Discovery Objection at 4-5. But the Magistrate Judge ordered

the production of the listed items only if the government actually possessed them. That

distinction matters. So, for example, the government previously informed Hamzeh in

response to particular requests for information that neither CHS ever received “FBI

approvals for the CHS to engage in other illegal activity;” and the government informed

Hamzeh that there were no “third-party benefit agreements documenting the CHS is

                                            9

      Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 9 of 12 Document 228
working off” prosecution issues of another person; and that neither “CHS had recording

equipment routinely assigned to him for extended periods of time, which [Hamzeh

asserts without foundation] is routine with CHS’s in the FBI,” id. Nonetheless, Hamzeh

asked the Magistrate Judge and now asks this Court to order the government to produce

those categories of discovery. This Court should not. It was not clear error on the

Magistrate Judge’s part to deny these mooted discovery demands.

       With regard to the Jencks Act, it was not a clear error for the Magistrate Judge to

refuse to order the government to produce material that, as Hamzeh himself describes it,

“may not be producible at this stage, [but] is likely to be Jencks material that will have to

be produced before trial.” Hamzeh 2019 Objections at 4. The possibility that material

might become Jencks Act material at trial does not make it Brady material – and it is

necessarily not Jencks Act material now. It surely does not mean the Magistrate Judge

committed clear error in failing to find that something must be produced now which, as

Hamzeh himself puts it “may not be producible now.”

       As to informant recording devices, much of the information sought is addressed

in the government’s CIPA filing. Beyond that, Hamzeh claims that certain “information

should be produced as the government’s failure to uncover incriminating information

through any wiretaps is exculpatory.” Hamzeh 2019 Objection at 29. But that argument

has been universally rejected, including by the Seventh Circuit. See, e.g., United States v.

Baker, 1 F.3d 596, 598 (7th Cir. 1993) (rejecting defendant’s “theory that anything the

government comes upon in its investigation that is not inculpatory must be exculpatory”)

(citing Brady v. Maryland, 373 U.S. 83 (1963)); see also United States v. Kennedy, 819 F. Supp.

                                              10

     Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 10 of 12 Document 228
1510, 1519 (D. Colo.), aff’d sub nom. United States v. Byron, 994 F.2d 747 (10th Cir. 1993)

(“Citing Brady, many defendants have made broad metaphysical requests for the

production of the absence of evidence inculpating them in the crimes charged. Brady

requires the production of material information which is ‘favorable to the accused,’ that

is, exculpatory information, not information which is merely, ‘not inculpatory’ and might

therefore form the groundwork for some argument for the defendant.”) (citations

omitted). The Magistrate Judge did not commit clear error on this front either.

      Finally, with regard to informant-related issues, Hamzeh’s Objection does require

one specific clarifying note. Hamzeh argues that it is exculpatory that Special Agent

“Adkins admonished Mike for supplying the plan of action to get machine guns from

Texas, Tr. at 79-80.” Hamzeh 2019 Objection at 10. That is not correct. On December 7,

2015, Hamzeh asked Mike where Hamzeh could get a Kalashnikov, for purposes of

“hunt[ing]” human beings. Hamzeh says “okay, what can I. I mean what can I do? Where

do I get a Kalashnikov now? Do I have the money to get a Kalashnikov?” and Mike

responds “I know someone. I’m - - when -- don’t worry from Texas.” Then Hamzeh asks

Mike if he swears that is true. Mike swears, and Hamzeh is happy.

      That conversation was recorded, produced in discovery, and in the government’s

view shows that Hamzeh was predisposed to buy a machine gun and, thus, not

entrapped. After that conversation happened, Agent Adkins told Mike not to supply

possible future operational details like “in Texas,” because then the FBI may have to

deliver on that detail. The operational issue is irrelevant to Hamzeh’s guilt, and the



                                            11

     Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 11 of 12 Document 228
conversation between Hamzeh and Mike is a profoundly inculpatory exchange, in that it

defeats any suggestion that Hamzeh was not predisposed to want a machine gun.

   C. Pole Camera, Mobile Phone, MacBook, PlayStation

       The Magistrate Judge ordered the parties to provide one another with notice of

their intent, if any, to introduce at trial evidence obtained by use of pole cameras and any

data obtained from a post-arrest search of Hamzeh’s mobile phone, MacBook laptop, or

PlayStation at least 45 days before trial. The government does not object to this order.

                                     CONCLUSION

       For the reasons set forth above and in the government’s contemporaneously filed

classified Response to Hamzeh’s CIPA Objection, this Court should overrule Hamzeh’s

objections to Judge Duffin’s March 25, 2019 Orders.

       Dated at Milwaukee, Wisconsin this 1st day of May, 2019.


                                          Respectfully submitted,
                                          MATTHEW D. KRUEGER
                                          United States Attorney

                                   By:    /s/ Benjamin Taibleson

                                          Benjamin Taibleson
                                          Adam Ptashkin
                                          Assistant United States Attorneys
                                          United States Attorney’s Office
                                          Eastern District of Wisconsin
                                          517 East Wisconsin Avenue
                                                 Milwaukee, Wisconsin 53202
                                          (414) 297-1700
                                          benjamin.taibleson@usdoj.gov




                                            12

     Case 2:16-cr-00021-PP-WED Filed 05/01/19 Page 12 of 12 Document 228
